UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2008 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filerNon-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on May 2, 2008 was SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q March 31, 2008 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 2 Condensed consolidated balance sheet. 3-4 Condensed consolidated statement of cash flows. 5 Condensed consolidated statement of stockholders’ equity and comprehensive income. 6 Notes to condensed consolidated financial statements. 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 35 ITEM 4. Controls and Procedures. 38 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 40 ITEM 1A. Risk Factors. 40 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 41 ITEM 3.Defaults Upon Senior Securities. 41 ITEM 4.Submission of Matters to a Vote of Security Holders. 41 ITEM 5.Other Information. 41 ITEM 6.Exhibits. 42 SIGNATURES 46 1 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three months ended March 31, 2008 2007 (In thousands, except per share amounts) Operating revenues (Note 11) $ 952,698 $ 780,232 Operating expenses: Cost of gas and other energy 610,169 483,085 Operating, maintenance and general 108,910 95,195 Depreciation and amortization 48,623 43,464 Revenue-related taxes 18,950 17,019 Taxes, other than on income and revenues 12,491 11,875 Total operating expenses 799,143 650,638 Operating income 153,555 129,594 Other income (expenses): Interest expense (50,701 ) (52,185 ) Earnings from unconsolidated investments 16,729 30,896 Other, net 338 287 Total other income (expenses), net (33,634 ) (21,002 ) Earnings before income taxes 119,921 108,592 Federal and state income tax expense (Note 9) 37,013 29,871 Net earnings 82,908 78,721 Preferred stock dividends (4,341 ) (4,341 ) Net earnings available for common stockholders $ 78,567 $ 74,380 Net earnings available for common stockholders per share: Basic $ 0.65 $ 0.62 Diluted 0.64 0.62 Dividends declared on common stock per share $ 0.15 $ 0.10 Weighted average shares outstanding(Note 5): Basic 121,803 119,790 Diluted 122,139 120,277 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS March 31, December 31, 2008 2007 (In thousands) Current assets: Cash and cash equivalents $ 32,689 $ 5,690 Accounts receivable, net of allowances of $5,584 and $4,144, respectively 392,290 358,521 Accounts receivable – affiliates 6,252 29,943 Inventories(Note 4) 172,898 263,618 Gas imbalances - receivable 228,652 105,371 Prepayments and other assets 60,887 45,181 Total current assets 893,668 808,324 Property, plant and equipment: Plant in service 5,703,165 5,509,992 Construction work in progress 378,331 377,918 6,081,496 5,887,910 Less accumulated depreciation and amortization (827,884 ) (785,623 ) Net property, plant and equipment 5,253,612 5,102,287 Deferred charges: Regulatory assets 69,543 64,193 Deferred charges 63,036 60,468 Total deferred charges 132,579 124,661 Unconsolidated investments(Note 6) 1,237,704 1,240,420 Goodwill 89,227 89,227 Other 27,734 32,994 Total assets $ 7,634,524 $ 7,397,913 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES March 31, December 31, 2008 2007 (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 125,064 shares issued at March 31, 2008 $ 125,064 $ 121,102 Preferred stock, no par value; 6,000 shares authorized; 920 shares issued at March 31, 2008 230,000 230,000 Premium on capital stock 1,884,358 1,784,223 Less treasury stock: 1,066 and 1,063 shares, respectively, at cost (27,921 ) (27,839 ) Less common stock held in trust: 709 and 783 shares, respectively (14,028 ) (15,085 ) Deferred compensation plans 14,091 15,148 Accumulated other comprehensive loss (45,494 ) (11,594 ) Retained earnings 169,826 109,851 Total stockholders' equity 2,335,896 2,205,806 Long-term debt obligations(Note 7) 2,949,758 2,960,326 Total capitalization 5,285,654 5,166,132 Current liabilities: Long-term debt and capital lease obligation due within one year(Note 7) 444,552 434,680 Notes payable 65,000 123,000 Accounts payable and accrued liabilities 315,966 335,253 Federal, state and local taxes payable 48,566 35,461 Accrued interest 50,233 45,911 Customer deposits 15,395 17,589 Deferred gas purchases 48,568 - Gas imbalances - payable 369,855 272,850 Other 76,443 58,969 Total current liabilities 1,434,578 1,323,713 Deferred credits 217,163 215,063 Accumulated deferred income taxes 697,129 693,005 Commitments and contingencies(Note 10) Total stockholders' equity and liabilities $ 7,634,524 $ 7,397,913 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2008 2007 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 82,908 $ 78,721 Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization 48,623 43,464 Deferred income taxes 26,165 24,294 Loss (gain) on derivatives (3,125 ) 843 Earnings from unconsolidated investments, adjusted for cash distributions 8,088 16,704 Other 2,889 2,119 Changes in operating assets and liabilities 74,006 5,634 Net cash flows provided by operating activities 239,554 171,779 Cash flows provided by (used in) investing activities: Additions to property, plant and equipment (228,365 ) (70,034 ) Dispositions of operations, net - (49,304 ) Return of investment in Citrus (Note 6) 15,933 - Other (3,166 ) 1,238 Net cash flows used in investing activities (215,598 ) (118,100 ) Cash flows provided by (used in) financing activities: Decrease in bank overdraft (19,159 ) (31,398 ) Issuance costs of debt (120 ) (525 ) Issuance of common stock 100,000 - Issuance of long-term debt - 455,000 Dividends paid on common stock (17,999 ) (11,961 ) Dividends paid on preferred stock (4,341 ) (4,341 ) Repayment of debt obligation - (462,289 ) Net change in revolving credit facilities (58,000 ) (5,000 ) Proceeds from exercise of stock options 2,744 1,558 Other (82 ) 255 Net cash flows provided by (used in) financing activities 3,043 (58,701 ) Change in cash and cash equivalents 26,999 (5,022 ) Cash and cash equivalents at beginning of period 5,690 5,751 Cash and cash equivalents at end of period $ 32,689 $ 729 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Retained holders' Value Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2007 $ 121,102 $ 230,000 $ 1,784,223 $ (27,839 ) $ (15,085 ) $ 15,148 $ (11,594 ) $ 109,851 $ 2,205,806 Comprehensive loss: Net earnings - 82,908 82,908 Net change in other comprehensive loss (Note 3) - (33,900 ) - (33,900 ) Comprehensive income 49,008 Preferred stock dividends - (4,341 ) (4,341 ) Cash dividends declared - (18,592 ) (18,592 ) Issuance of common stock 3,693 - 96,307 - 100,000 Share-based compensation - - 1,353 - 1,353 Restricted stock issuances 52 - (52 ) (82 ) - (82 ) Exercise of stock options 217 - 2,527 - 2,744 Contributions to Trust - (585 ) 585 - - - Disbursements from Trust - 1,642 (1,642 ) - - - Balance March 31, 2008 $ 125,064 $ 230,000 $ 1,884,358 $ (27,921 ) $ (14,028 ) $ 14,091 $ (45,494 ) $ 169,826 $ 2,335,896 The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 Par Value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of Southern Union Company (Southern Union) and its subsidiaries (collectively, the Company)have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for quarterly reports on Form 10-Q.These statements do not include all of the information and annual note disclosures required by accounting principles generally accepted in the United States of America (GAAP), and should be read in conjunction with the Company’s financial statements and notes thereto for the year ended December 31, 2007, which are included in the Company’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year.For the three-month period ended March 31, 2007 presented herein, the Company has revised $49.3 million of working capital adjustment payments made in March of 2007 related to the 2006 sales of certain distribution assets.The payments were previously reported within the Condensed Consolidated Statement of Cash Flows for the three-month period ended March 31, 2007, as cash flows used in operating activities rather than cash flows used in investing activities. 1.Description of Business Southern Union owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and also provides liquified natural gas (LNG) terminalling and regasification services.The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and natural gas liquids in Texas and New Mexico.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts. 2.
